Name: 78/35/EEC: Commission Decision of 9 December 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Amino Acid Analyser, type 121 M, Beckman'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-01-14

 Avis juridique important|31978D003578/35/EEC: Commission Decision of 9 December 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Amino Acid Analyser, type 121 M, Beckman' Official Journal L 011 , 14/01/1978 P. 0030 - 0030 Greek special edition: Chapter 02 Volume 6 P. 0127 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 9 DECEMBER 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' AMINO ACID ANALYSER , TYPE 121 M , BECKMAN ' ( 78/35/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 26 MAY 1977 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' AMINO ACID ANALYSER , TYPE 121 M , BECKMAN ' SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 23 NOVEMBER 1977 WITHIN THE COMMITTEE ON DUTY FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS AN APPARATUS FOR AUTOMATIC MICRO ANALYSIS OF AMINO ACIDS AND RELATED COMPOUNDS IN THE FIELD OF MOLECULAR BIOLOGY , FOR DETERMINING PRIMARY PROTEIN STRUCTURES NOTABLY OF PLASMINOGENE AND ANTITHROMBINE III ; WHEREAS , TAKING INTO CONSIDERATION ITS SPECIAL CHARACTERISTICS AND THE USE TO WHICH IT IS PUT , IT MUST BE THUS CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' AMINO ACID ANALYSER , TYPE 121 M , BECKMAN ' MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 9 DECEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION